Exhibit 10.1

SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This Second Amendment to Registration Rights Agreement (this “Amendment”) dated
as of June 28, 2006, by and among InfraSource Services, Inc., a Delaware
corporation (the “Company”), and the persons listed on Schedule I attached
hereto (collectively, the “Securityholders”).

WHEREAS, the Registration Rights Agreement dated as of April 20, 2004, as
amended on December 7, 2005, by and among the Company and the Securityholders
(as so amended, the “Original Registration Rights Agreement”), provides that it
may be amended or modified with the written consent of Holders of a majority of
the Registrable Securities then outstanding as determined by the Company; and

WHEREAS, the Company and the Securityholders executing this Amendment (which
Securityholders represent Holders of a majority of the Registrable Securities
currently outstanding as determined by the Company) desire to amend the Original
Registration Rights Agreement as set forth below; and

WHEREAS, all capitalized terms used, but not otherwise defined, herein shall
have the meaning ascribed to them in the Original Registration Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.            Amendment to Original Registration Rights Agreement.

1.1.        Amendment to Section 3.

Notwithstanding any other provision in the Original Registration Rights
Agreement, POF and Power (together, the “Major Shareholders”) shall have the
right to request a registration on Form S-3 within 180 days from March 20, 2006
for an underwritten public offering of shares of Common Stock (the “New
Offering” and the Form S-3 for the New Offering, the “New Offering S-3”);
provided, however, if the New Offering is not priced on or before August 1, 2006
(or such later date as approved by the Audit Committee of the Board of Directors
of the Company, the Company may withdraw the New Offering S-3.

1.2.        Amendment to Section 5(c).

Notwithstanding any other provision in the Original Registration Rights
Agreement, with respect to the New Offering, the managing underwriter(s) and
members of the underwriting group will be reasonably acceptable to the Company
and the Major Shareholders.

1.3.        Amendment to Section 7.

Notwithstanding any other provision in the Original Registration Rights
Agreement, whether or not the New Offering is completed, the Holders shall pay
all of their


--------------------------------------------------------------------------------




expenses incurred in connection with the New Offering, including underwriters’
discounts and commissions, and all expenses incurred by the Company in
connection with the New Offering, including all Registration Expenses and all
expenses incurred by the Special Committee of the Board of Directors formed in
connection with the New Offering, pro rata based on the number of shares of
Common Stock sold by them in the New Offering (or, if the New Offering is not
completed, registered on their behalf for sale in the New Offering); provided,
however, the Company shall pay the reasonable fees and expenses, not to exceed
$20,000, for one counsel for the Holders (other than the Major Shareholders)
participating in the New Offering.

Section 2.              Miscellaneous.

2.1.        Indemnity. The Major Shareholders shall jointly and severally
indemnify the Company, its officers, directors, shareholders, employees,
advisors and agents against any and all losses, claims, damages, liabilities and
expenses (collectively, “Losses”), which they may suffer, sustain, incur or be
required to pay arising out of or based upon this Amendment, but not otherwise
arising out of or based upon the New Offering (including without limitation any
disclosure related thereto or the results thereof, and it being understood that
indemnifiable Losses shall not include Losses arising solely by virtue of the
fact that the New Offering would not have occurred in the absence of this
Amendment).

2.2         Effectiveness. This Agreement shall be deemed effective as of the
date first written above, as if executed by all parties hereto on such date.
Except as specifically modified by the terms set forth herein, the parties
hereto acknowledge and agree that the Original Registration Rights Agreement is
in full force and effect. All references in the Original Registration Rights
Agreement to the “Agreement” shall be deemed to refer to the Original
Registration Rights Agreement as amended by this Amendment.

2.3.        Further Assurances. Each party agrees that, from time to time upon
the written request of the other party, it will execute and deliver such further
documents and do such other acts and things as the other party may reasonably
request to effect the purposes of this Amendment.

2.4.        Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(b).

2.5.        Jurisdiction; Forum. Each party hereto consents and submits to the
jurisdiction of any state court sitting in the County of New York or federal
court sitting in the Southern District of the State of New York in connection
with any dispute arising out of or relating to this Amendment. Each party hereto
waives any objection to the laying of venue in such courts and any claim that
any such action has been brought in an inconvenient forum. To the extent
permitted by law, any judgment in respect of a dispute arising out of or
relating to this Amendment may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of such
judgment being conclusive evidence of the fact and amount of such judgment.

2


--------------------------------------------------------------------------------




2.6.        Severability. Any term or provision of this Amendment that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

2.7.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties;
provided, however, that no party shall assign or transfer its rights hereunder
without the prior written consent of the other parties.

2.8.        Counterparts. This Amendment may be executed in one or more
counterparts, including by facsimile, and all of such counterparts taken
together shall constitute one and the same instrument.

[the next page is the signature page]

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

INFRASOURCE SERVICES, INC.

 

 

 

 

 

 

 

By:

 

/s/ Terence R. Montgomery

 

 

Name:

 

Terence R. Montgomery

 

 

Title:

 

CFO

 

 

 

 

 

 

 

 

 

 

 

 

OCM PRINCIPAL OPPORTUNITIES FUND II, L.P.

 

 

 

 

 

 

 

By:

 

Oaktree Capital Management, LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

/s/ Michael P. Harmon

 

 

Name:

 

Michael P. Harmon

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

By:

 

/s/ Adam Pierce

 

 

Name:

 

Adam Pierce

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

OCM/GFI POWER OPPORTUNITIES FUND, L.P.

 

 

 

 

 

 

 

By:

 

Oaktree Capital Management, LLC

 

 

 

 

its Co-General Partner,

 

 

 

 

 

 

 

By:

 

/s/ Michael P. Harmon

 

 

Name:

 

Michael P. Harmon

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

By:

 

/s/ Adam Pierce

 

 

Name:

 

Adam Pierce

 

 

Title:

 

Assistant Vice President

 

4


--------------------------------------------------------------------------------




Schedule I

OCM Principal Opportunities Fund II, L.P.
OCM/GFI Power Opportunities Fund, L.P.
Tontine Capital Partners, L.P.
Martin Maslonka
Thomas B. Tilford
Mark C. Maslonka
Justin Campbell
Joseph Gabbard
Sidney N. Strauss
Jon Maslonka
David R. Helwig
Terence R. Montgomery
Paul M. Daily

5


--------------------------------------------------------------------------------